Citation Nr: 0205487	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  98-12 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

(The issues of entitlement to an increased rating for absence 
of the distal two and one half inches of the right fibula 
with healed fracture, right tibia, currently evaluated as 40 
percent disabling, and entitlement to a separate 
(compensable) rating for the right ankle, will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to September 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which denied the claims.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in June 1998, and at a 
videoconference hearing before the undersigned Board Member 
in June 1999.  Transcripts of both hearings are of record.

In a February 2000 decision, the Board found that new and 
material evidence had been presented to reopen the veteran's 
claim of service connection for a right knee disorder, and 
remanded the underlying claim for additional development.  
The Board denied the other claims on appeal.  Thereafter, the 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  By a December 
2001 Order, the Court vacated and remanded the Board's 
decision - with the exception of the right knee claim - and 
remanded the case for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  Judgment was entered by the Court 
in January 2002.

With respect to the issues of entitlement to an increased 
rating for absence of the distal two and one half inches of 
the right fibula with healed fracture, right tibia, currently 
evaluated as 40 percent disabling, and entitlement to a 
separate (compensable) rating for the right ankle, the Board 
is undertaking additional development pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the veteran's claims of service connection for 
hypertension and a right hip disorder has been completed.

2.  There is no competent medical evidence of hypertension 
until many years after service, nor is there competent 
medical evidence which shows a causal link between  the 
disability and any incident of service; hypertension was not 
caused or aggravated by the veteran's residuals of a gunshot 
wound of the right lower extremity.

3.  There is no competent medical evidence that the veteran 
has a current right hip disorder.

4.  The veteran's right knee disability, to include a medial 
meniscus injury and degenerative arthritis, is causally 
related to in-service trauma involving the right lower 
extremity. 





CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein, and hypertension was not caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2001); 66 Fed. Reg. 45,620-
45,632 (August 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

2.  Service connection for a claimed right hip disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001); 
66 Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  The veteran's right knee disability, to include a medial 
meniscus injury and degenerative arthritis, was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R.§ 3.303 
(2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board notes that the RO did not have the benefit of the 
explicit provisions of the VCAA when it adjudicated the case 
below.  Nevertheless, the Board finds that VA's duties have 
been fulfilled with respect to the veteran's claims of 
service connection for hypertension and a right hip disorder.  
Here, the RO accorded the veteran several examinations in 
relation to these claims, and for the reasons stated below, 
the Board concludes that no additional medical examination(s) 
or opinion(s) are required in the instant case.  In addition, 
the Board finds that the RO advised the veteran of the 
evidence necessary to substantiate these claims by the May 
1998 Statement of the Case and Supplemental Statements of the 
Case.  The veteran was also informed of the evidence 
necessary to substantiate these claims by the prior Board 
decision in February 2000.  Further, it does not appear that 
the veteran has identified any pertinent evidence that has 
not been obtained or requested by the RO.  Moreover, the 
record reflects that the veteran was provided with the 
opportunity to present additional argument and evidence in 
support of his case, and that a written brief was submitted 
by his accredited representative in April 2002.  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159, and that 
no additional assistance to the veteran is required based on 
the facts of the instant case.

Although the RO did not have the benefit of the VCAA when it 
adjudicated the case below, the Board has found that VA's 
duties under the VCAA have been fulfilled.  Further, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claim below, and the Board will do the same.  As such, there 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).


General Background.  The veteran's service medical records 
show no diagnosis of or treatment for hypertension or a right 
hip disorder during his period of active duty.  Service 
examinations conducted in July 1963 and November 1964 note 
that his blood pressure was 126/70 (systolic/diastolic) and 
112/70, respectively.  In addition, his lower extremities 
were clinically evaluated as normal on these examinations.  
Further, at the time of both examinations, the veteran 
indicated that he had never experienced high or low blood 
pressure, nor bone, joint, or other deformity.  His service 
medical records also reflect that he was discharged from 
service due to open fracture, right tibia, secondary to 
gunshot wound; malunion fracture, right tibia; osteomyelitis, 
chronic, right tibia; and malaria, vivax.  The service 
medical records show no right knee disability. 

The post-service medical records on file cover a period from 
1967 to 2000, and include various VA medical examination 
reports.  Among other things, these records show treatment on 
various occasions for right leg problems, but do not show an 
actual diagnosis of a chronic right hip disorder.  These 
records also indicate that the veteran was first diagnosed 
with hypertension many years after his discharge from active 
service, and that there is no competent medical opinion which 
causally relates his current hypertension to his active 
service, to include as secondary to a service-connected 
disability. 

A VA medical examination conducted in April 1967 shows no 
diagnosis of hypertension or a right hip disorder.  Blood 
pressure readings on this examination were 122/76, 120/70, 
and 128/70.

A VA orthopedic examination of the veteran's right leg in 
August 1974 revealed internal derangement of the right knee 
with moderate anterior cruciate laxity and early degenerative 
changes.  Clinical findings at that time included instability 
of the knee and moderate quadriceps atrophy.  Subsequently 
dated private and VA medical and X-ray evidence confirm a 
diagnosis of a chronic right knee disorder.  

In a January 1997 statement, the veteran requested, in part, 
that he be considered for service connection for hypertension 
and a right hip disorder as secondary to his service-
connected right leg disorder.  He also stated that the 
hypertension claim was at the recommendation of his doctor.

The veteran subsequently underwent various VA medical 
examinations in June 1997.  For example, a hypertension 
examination noted that the veteran had been followed in the 
Hypertension Clinic, and reported that his blood pressure 
usually ran in the 170s/110s-120s.  He also reported that his 
last blood pressure reading was one week earlier, and was 
approximately 178/122.  Blood pressure readings on the 
examination were 124/75, 129/74, and 115/72.  In addition, it 
was noted that review of the veteran's records revealed that 
he underwent an exercise treadmill test in May 1990, with the 
test terminated at 2:56 seconds in stage III secondary to 
fatigue.  It was further noted that he had been unable to 
reach 85 percent of his predicted heart rate secondary to 
beta blockers, but no ST-T changes suggestive of ischemia 
were noted.  Overall assessment following examination 
included hypertension.  Moreover, the examiner commented that 
the veteran's blood pressure on examination, and of 138/92 in 
December 1996, indicated good blood pressure control on the 
current antihypertensive regimen.  Also, it was noted that 
his EKG was normal, and that his chest X-ray revealed no 
acute cardiopulmonary disease.  Further, the examiner found 
that the veteran had morbid obesity, and that this obesity 
was likely exacerbating the veteran's blood pressure and 
other orthopedic problems such as low back pain.

The veteran also underwent a VA orthopedic examination in 
June 1997.  Assessments following examination of the veteran 
included healed right distal tibial fracture with residual 
fibula defect; history of chronic osteomyelitis, currently 
quiescent; and no evidence of hip pathology.  Further, the 
examiner opined that the veteran's buttock and back pain were 
likely due to lumbar spondylosis.  No neurologic deficit was 
identified.  

X-rays taken of the right hip in conjunction with the June 
1997 VA medical examinations resulted in an impression of 
normal hip.

At the June 1998 personal hearing, the veteran essentially 
described the symptomatology of his service-connected right 
fibula and tibia disability.  While he noted that he 
experienced right hip pain, it does not appear that he 
provided any pertinent testimony regarding his claim of 
service connection for a right hip disorder.  Further, it 
does not appear that he provided any pertinent testimony 
regarding his hypertension claim either.

The veteran underwent additional VA medical examinations in 
December 1998.  For example, a VA general medical examination 
noted blood pressure readings of 127/72, 122/76, and 128/78.  
Impressions included hypertension, currently well controlled.  
Similarly, a VA hypertension examination noted blood pressure 
readings of 127/62, 122/76, 128/74.  Impression was essential 
hypertension.

No right hip disorder was diagnosed at any of the VA medical 
examinations conducted in December 1998, nor on subsequent 
examinations conducted in April and October 2000.

At the June 1999 videoconference hearing, the veteran 
testified , in part, that doctors had informed him that the 
pain he experiences in his hip is not due to a hip disorder, 
but rather is due to pain generating up his leg into his 
lower back.  He indicated that he was not receiving any 
treatment for his back.  No pertinent testimony appears to 
have been made regarding the hypertension claim.

Pursuant to a Board remand, a VA orthopedic examination of 
the veteran was performed in April 2000.  The examiner opined 
that the veteran's degenerative arthritis of the right knee 
disability was due to a meniscus injury  The examiner 
obtained a history of the veteran's right knee symptoms since 
service and indicated that the right knee disability was 
initially overlooked because of the severity of the gunshot 
wound of the distal right lower extremity, to include a 
fracture of the tibia.

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service connection for cardiovascular-renal disease, 
including hypertension, may be granted although not otherwise 
established as incurred in service if manifested to a degree 
of 10 percent or more within one year from the date of 
separation, provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  38 
C.F.R. §§ 3.307, 3.309.

Diagnostic Code 7101 provides that a 10 percent rating is 
warranted for hypertensive vascular disease (essential 
arterial hypertension) manifested by: diastolic pressure 
predominantly 100 or more; systolic pressure predominantly 
160 or more; or a minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  Note 1 to 
Diagnostic Code 7101 provides that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104.

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for hypertension and a right hip 
disorder.  The Board also finds that the evidence supports 
the claim for service connection for a right knee disability.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  
Nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
constitute competent medical evidence.

In regard to the veteran's hypertension claim, the Board 
notes that there is no competent medical evidence that the 
veteran was diagnosed with hypertension until many years 
after his discharge from active service.  Thus, he is not 
entitled to a grant of service connection on a presumptive 
basis.  38 C.F.R. §§ 3.307, 3.309.  Moreover, the Board finds 
that there is no competent medical evidence on file which 
tends to associate the veteran's current hypertension with 
his active service, to include as secondary to a service-
connected disability.  

With no diagnosis of or findings attributable to hypertension 
until many years after service, any nexus opinion at this 
late stage would obviously be speculative at best.  Arguably, 
38 U.S.C. § 5103A mandates a nexus opinion when there is 
pertinent abnormal clinical or laboratory findings recorded 
during or proximate to service (i.e., a pertinent abnormal 
finding that is attributed to or at least suggestive of the 
disability at issue sometime short of the amount of time that 
has elapsed between service and the initial diagnosis in this 
case) and competent post-service evidence of the claimed 
disability.  Here, while there is medical evidence of a 
current diagnosis of hypertension, there is no suggestion of 
a symptom, clinical finding, or laboratory finding 
attributable to hypertension either during service or until 
many years thereafter.  Without such evidence, the Board must 
conclude that no additional development is required based on 
the facts of this case, to include a medical examination 
and/or opinion where the examiner would be asked whether 
there is a causal link between a current diagnosis and 
service medical records that contain no suggestion of the 
disability.  See § 3 of the VCAA (codified as amended at 38 
U.S.C. § 5103A(d)); Hickson, supra; Pond, supra.  
Consequently, the Board must conclude that the preponderance 
of the evidence is against the claim, and it must be denied.  

With respect to the right hip claim, the Board finds that 
there is no competent medical evidence that the veteran 
actually has such a current disability.  In fact, the June 
1997 VA bones examination specifically found that there was 
no hip pathology, and X-rays conducted of the right hip at 
that time were normal. 

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for both hypertension and a right hip 
disorder.  Consequently, these claims must be denied.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

As to the remaining issue in appellate status, while the 
service medical records show no right knee disability, 
instability of the knee and early degenerative changes were 
apparent as early as August 1974.  A VA orthopedic 
examination at that time revealed internal derangement of the 
right knee with moderate anterior cruciate laxity, along with 
early arthritis.  It is also pertinent to note that the 
examination revealed moderate quadriceps atrophy.  
Subsequently dated private and VA medical and X-ray evidence 
confirm a diagnosis of a chronic right knee disorder.  
Pursuant to a Board remand, a VA orthopedic examination of 
the veteran was performed in April 2000.  The examiner opined 
that the veteran's degenerative arthritis of the right knee 
disability was due to a meniscus injury.  However, the 
examiner failed to specifically address the questions at 
hand: Whether it is at least as likely as not that the 
veteran's right knee disability began during or as the result 
of service, to include injuries sustained at that time; 
and/or whether it is at least as likely as not that the 
veteran's right knee disability was caused or aggravated by 
his service-connected absence of the distal two and one half 
inches of the right fibula with a fracture of the right 
tibia.  Nevertheless, the Board finds that the evidence is at 
least in equipoise on the question of the contended causal 
link to service.  In reviewing the April 2000 examination 
report, the Board notes that the examiner obtained a history 
of right knee symptoms since service.  The physician 
indicated that the right knee disability was initially 
overlooked because of the severity of the gunshot wound of 
the distal right lower extremity, to include a fracture of 
the tibia.  When considering the entire examination report, 
along with the other evidence of record, the Board finds that 
the evidence is at least evenly divided as to whether the 
veteran's right knee disability is causally linked to 
service.  Resolving the reasonable doubt raised by such 
evidence in the veteran's favor, the Board finds that service 
connection for a right knee disorder, to include arthritis, 
is warranted.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303; 
Gilbert, supra; Ortiz, supra.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a right hip disorder is 
denied.

Service connection for a right knee disability, to include 
arthritis, is granted.  


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



